Title: To James Madison from the Tennessee Congressional Delegation, [ca. 1 March 1810]
From: Tennessee Congressional Delegation
To: Madison, James


Sir
[ca. 1 March 1810]
The undersigned have been instructed by several resolutions of the Legislature of Tennessee passed at their last Session in October eighteen hundred and nine. To present to your consideration—several Subjects, highly important, and deeply interesting to the State and people, we have the honor to represent.
Our fellow Citizens have long felt and as their numbers increase, and agriculture extends itself, they more sensibly feel, the injuries and impediments, resulting from a large portion of our territory being held or claimed, (though not actually occupied) by several tribes of Indians, principally by the Cherokees and Chickasaws—the claim of those Indians to a considerable quantity of land lying within the Charterd limits of the State of Tennessee greatly retards the population of our State, as vast numbers that Emigrate—(who are now necessitated to seek other Settlements) woud locate themselves with us, if the Indian claim was extinguishd to those lands, which are absolutely essential to the increase of our population, the convenience of our Citizens, and the agrandizement of our State. No part of the lands, which are immediately wanted by our fellow Citizens, are actually occupied by any of the Individual Indians. Thus circumstanced we are instructed to use our best endeavours to Obtain the extinguishment of the Indian claim to all the lands, which the Indians can possibly be prevaild upon to part with, which lie within the Charterd limits of our State.
We are also instructed to represent, that the Citizens of Tennessee, have long laboured under great dificulties, and embarrassments for want of a Shorter communcation with the atlantic waters, than they have hitherto enjoyed—the extinguishment of the Indian claim to the lands between the waters of the Tennessee and those of the Mobile, woud greatly ⟨fecilitate?⟩ the desired communication, and enable our Citizens to carry their produce to market, upon such terms as woud afford them a reasonable profit upon their industry. Whereas in consequence of the Stagnant State of our Markets for nearly two years past, so much has the price of produce been reduced, and so expensive is the carriage of it to a market by the present circuitous course, either by water or by land alone, that scarcely any article of our native products, will pay for their own carriage. In this State of things, it may well be conceived, that our discouragement in cultivatieng— even our fertile lands is verry great, and our anxiety to be releived from our difficulties and embarrassments must be proportionably great. Under this pressure of impending evils we present ourselves to the General Government, and claim its constitutional aid; without which we are unable (Legally) to relieve ourselves from the distressing embarrassments, which we have thus exhibited to your View—and under which our State and Citizens must sink, from the most promiseing and flattering prospects, of wealth and prosperity to a State little Short of extreme indigence, for unless we can Obtain a Shorter and more convenient means by which to convey our produce to a market—we shall be compelld either to raise no more of any article than we can consume among ourselves—or if we shou’d, have it waste upon our hands—and in either case, our eventual Situation, may well be conceived—we must become impoverishd for want of the aid of that fostering hand, which our national Government, is so fully possessed of the right the mean and the Power, of most effectually extending to our releif—and to which we conceive we have the most undesputable claim, a claim founded upon the principles of the first laws of nature—self preservation—for although we duely appreciate the kind of claim, by which the Several nations of Indians hold their present right to the lands over which we shall be compelld to pass in order to reach the waters of the Alabama, and Tomb[i]gby, so do we also, duely appreciate our own rights and after the most candid and dispassionate investigation we cannot for One moment conceive, that the claim by which those Indians hold those lands—or indeed that any kind of claim whatever, can or ought to preclude our fellow Citizens, from the free exercise of those paramount rights, which God and nature has given them—and which are not only absolutely essential to enable them, to pass unmolested to the Ocean—but are also necessarry for the promotion of the real and true interest of our States, and the prosperity and happiness of our fellow Citizens.
Labouring under those imperious circumstances—and believeing that the Executive can induce those Indians, to comply with the Justice of our demand, for a free communication from the Waters of the Tennessee to those of the Mobile—we are expressly instructed to request the President of the United States will adopt such measures as he may deem most expedient—to attain this truely important and most desireable object. And in the event, that the Executive may not immediately be able to Obtain the extinguishment of the Indians claim, to the whole extent whic⟨h⟩ we desire—that then and in that case—we confident[l]y trust—and much Solicit, that at least such extent in width on the Several roads or communications contemplated—(from the Waters of Tennessee to those of the Alabama—and from the Waters of Tennessee to those of the Tomb[i]gbe) may be obtaind as will enable Settlement to be formd along those roads—for the convenience and accomodation of our Citizens, who may from time to time pass from the Waters of Tennessee to the Waters of the Mobile. The better to effect the foregoing Objects, we take leave to present the expediency of an exchange of lands with those Indians resideing within our charterd limits, and also with those claiming the lands between the waters of Tennessee, and the waters of the Alabama and Tombigbie, In such manner as you are Authorisd by the 15th Section of an act passed—the twenty sixth day of March eighteen hundred and four—Which Authorises the President of the United States to Stipulate with any Indian Tribes Owning lands on the East side of the Mississipi and resideing thereon, for an exchange of lands, the property of the United States, on the West side of the Mississipi, in case the said tribes shall remove and settle thereon. In consequence of this act of Congress, and we believe without any Specific or regular arrangement, haveing been previously made A considerable number of Indians of the Cherokee Tribe, have already removed to the West side of the Mississipi River, and Setled upon lands the property of the United States—but for the lands thus Setled upon, by the Cherokees who have removed—we have not yet received in exchange, any of the lands from which they have removed, or any part of the lands to which they were entitled as part of the Cherokee tribe—we therefore consider that we have a fair claim upon the Cherokee Indians, for such portion of land, as those Indians who have removed were entitled to among their tribe—the number of those removed, have from time to time been reported to the War Office by Colonel Meigs, who has also reported the whole number of Indians that compose the Cherokee nation, and by compareing those who have removed, with those who remain will give the amount of land to which we are at present entitled, and the number that may yet be induced to move—will we trust open to us the whole extent of Country, which our immediate wants may require. In addition to the important Objects which we have now presented to your consideration—we are directed to bring to your View—the necessity of a road, from Tellico Blockhouse to Tellico Plains, thence to the Cowee Towns, and thence to Petersburgh in Georgia—a road by those plans, woud we are instructed to say, Shorten the communication with Georgia nearly one third of the present distance much pains has been taken to ascertain this rout, and the assent of the Indians to Open it, coud we believe, be readily Obtaind. In a Country so far interior as the One we have the honor to represent every thing that can be done to Shorten our communication, with the navigeble Waters—must contribute greatly to its interest and convenience, and as a road Obtaind on the rout we represent, woud not Only greatly promote those Objects, to our State and its Citizens, but wou’d also Shorten the distance, in transporting the Public mail between the States of Georgia, South Carolina Tennessee and Kentucky—it wou’d prove a great National Benefit.
We are further instructed to represent, that in consequence of the want of a proper provision in the existing Treaties, with the Several Indian Tribes, great injuries have been Sustaind by our Citizens in their property—particularly in Slaves, who have been carried into the Indian nations—by unprincipled Whitemen—and there sold to Indians who after the purchase thus mad[e] refuse to give them up, and there being no mode provided to Compel the Indians to surrender the property they acquired or to Submit to any tribunal to try the Title. In order to remedy this growing evil—It is desireable that a tribunal shou’d be establishd, to which the Indians wou’d be bound to Submit—in order to try and determine the right of the property in Such cases and as we have some doubts whether this Object coud be so correctly obtaind in any other way, as by treaty—we present the Subject to your consideration.
We also take leave to remind you of an application which was formerly made (and which we understand is now in the War Office) requesting that permission might be Obtaind from the Chickasaws for a road from Clarksville, in Such direction as wou’d pass Tennessee River below the Mouth of Duck River to intersect the present Natchez Road at some point in the Chickesaw nation.
Haveing in conformity with our instructions, presented to your consideration, the Several important matters committed to our care, we shall now take leave to add such Observations in relation to them, as the interest of our State and the tranquility of our fellow Citizens may in our Judgment require. It is well known to you Sir, that the wea[l]th and importance of the several States depend in a considerable degree, upon the population and industry of their Citizens, and their relative situation and convenience to a market. (With the correctness of those facts, our Legislature and fellow Citizens are fully impress’d.) Our population has been hitherto greatly retarded, by circumstances, over which we have had no Constitutional control—and our industry has been greatly limited, for want of a more convenient way to market. Inhabiting as we do, one of the most fertile and healthy Countries in the World; placed as we are by the Constitution of our Country, upon an equal footing with the other States in the Union—and claiming all the rights priviledges and immunities of a free Sovereign and independent State—we are constraind to State that we view with great concern, some of our most important rights verry greatly abridged, by our being so long deprived of the free exercise of Jurisdiction over the Charterd limits of our Soil, and the free communication with those Waters so requisite to afford us a market, Whereby we have been prevented the means of extending our population, and thereby our prospective Weight in the Scale of the Nation, has not only been greatly circumscribed, but the prosperity and happiness of our fellow Citizens greatly retarded. When we contemplate that individuals in society, cannot under our System of laws, be deprived of the privelege of free ingress egress, and regress, which is essential to their comfort and convenience—much stronger do we conceive, the claim of a Soveriegn State and its Citizens—to the right of exerciseing the same privelege—a privelege which is not only essential to our comfort and convenience but, almost to our existence as a people.
As the Several Objects we have presented to your View, can Only be Obtaind through the medium of a Treaty—we have to request in the most earnest manner, that you will be pleased to direct a Treaty or Treaties to be held with the Several tribes of Indians, as soon as arrangements can be made for the purpose.
Impress’d with a full sense of the Obligations we owe to those whom we have the honor to represent, and aware of the importance of giveing instructions to the Commissioners (who may be appointed) commensurate to the Objects contemplated—we beleive that we Shoud not faithfully discharge our duty to our State and our fellow Citizens, were we to omit suggesting, that we have full confidence, that it is only necessary for the Executive, in giveing the instructions to the Commissioners to speak in a language that cannot be misunderstood by the Indians, as to the nature and extent of our claim and demand—and we pronounce that the Voice will be heard, and regarded. Accept Sir—assurance of our high and respectful consideration
Jos: Anderson
J. Whiteside
John Rhea
R. Weakley
P M Miller
